Citation Nr: 0731743	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-43 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO which 
denied service connection for hepatitis C.  A video 
conference hearing before the undersigned member of the Board 
was held in May 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
hepatitis C is related to service.  


CONCLUSION OF LAW

The veteran's hepatitis C was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded a VA examination and testified at a 
video conference hearing before the undersigned member of the 
Board in May 2006.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cirrhosis of the liver manifests to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Hepatitis C

The veteran contends that his hepatitis C was most likely 
contracted in service at the time of his appendectomy surgery 
in Vietnam.  At the video conference hearing in May 2006, the 
veteran testified that he had no other risk factors for 
contracting hepatitis C, i.e., has never been an intravenous 
drug user, does not have any tattoos, has never had a blood 
transfusion, and has been married to the same woman for over 
30 years.  It is argued that the fact that the veteran's 
surgical wound got infected suggested that there was some 
contamination present during the surgery.  It is argued 
further, that the veteran could have been exposed the 
hepatitis C virus (HCV) from inoculations by jet air gun 
injections during service.  In either case, the veteran 
believes that his hepatitis could only have been contracted 
in service.  

The service medical records showed that the veteran underwent 
an appendectomy for acute appendicitis at the 85th Evacuation 
Hospital in Vietnam on November 27, 1970.  The surgical site 
was reopened on December 1, due to an abscess formation and 
the wound was allowed to heal by granulation.  The veteran 
was transferred to the USS Sanctuary on December 7, and the 
wound was irrigated and dressed daily, and healed without 
further complications.  The veteran did not receive a blood 
transfusion, and was discharged to duty on December 30, 1970.  
The service medical records showed no further complaints, 
treatment, or abnormalities referable to the appendectomy 
site during service, nor were there any signs or symptoms 
referable to any liver problems in service.  The veteran 
indicated that his health was good at the time of his 
separation examination in October 1971, and no pertinent 
abnormalities were noted on examination at that time.  

The evidence of record shows that the veteran was seen for 
intermittent epigastric pain beginning in 1998.  Initially, 
the veteran declined any invasive testing and was given a 
trial of Prevacid.  When seen in February 2001, liver 
function tests were elevated, and the physician commented 
that he believed the veteran's alcohol was contributing to 
his liver disease.  Laboratory studies in November 2001, were 
positive for hepatitis C.  The examiner indicated the 
veteran's elevated liver function was most likely secondary 
to his heavy alcohol intake.  

When examined by VA in October 2004, the examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the veteran's medical history.  He discussed 
the appendectomy surgery in service and noted that the 
veteran did not receive a blood transfusion, and that all 
laboratory studies for HCT were within normal limits.  He 
also noted that the veteran had a history of alcohol abuse, 
and that he was first diagnosed with alcoholic hepatitis in 
November 2001.  The diagnoses included hepatitis C with 
mildly elevated LFT's.  The examiner opined that the 
veteran's hepatitis was less likely than not related to 
military service.  

A VA medical opinion in August 2005, included a general 
discussion of the findings of various studies on the subject 
of risk factors for hepatitis C infection in veterans.  The 
studies indicated that while the incidence of hepatitis C was 
higher in veterans, it had more to do with increased exposure 
to the traditional risk factors rather than to the military 
experience itself.  The physician indicated that while there 
was a slight risk of transmission of blood borne infections 
(hepatitis B) with air gun administration of mass 
vaccinations, the studies did not show an association with 
HCV (hepatitis C virus).  The physician concluded that the 
etiology of the veteran's hepatitis C was unknown, but opined 
that it was less likely as not (less than 50/50 probability), 
related to service.  

Subsequent to the videoconference hearing in May 2006, the 
veteran submitted statements from four private doctors to the 
effect that they believed that the veteran's hepatitis was 
related to service.  (The veteran waived RO consideration of 
the additional evidence.)  Dr. W. Z. Mehal, stated that he 
believed the veteran acquired the hepatitis C virus infection 
during his appendectomy surgery in service because of the 
fact that his surgical wound became infected, and that this 
suggested that the standard level of surgical care including 
the use of sterile instruments was not met.  Because the site 
of the infection was in the wound and not the pelvis, he 
believed that the infection was from a surgical instrument 
and not the infected appendix.  Dr. Mehal noted that the 
veteran had no other high risk factors for HCV infection, and 
opined that it was very likely that his hepatitis C was 
related to the appendectomy surgery in service.  Dr. Mehal 
indicated that he had reviewed some 150 pages of the 
veteran's medical records, including the reports from Dr. T 
Johnson (doctor who diagnosed and treated the veteran for 
hepatitis since 2001).  

Dr. B. D. Cecil stated that he believed the veteran's 
hepatitis C should be service-connected because his only risk 
factor was military service, and that he could have been 
infected from either poor sterilization of instruments during 
the appendectomy, or with the jet gun injectors during 
inoculations, or by the electric razors used to cut his hair 
in service.  Dr. Cecil indicated that he had reviewed the 
veteran's service medical records.  

Dr. J. S. Galati, noted that the veteran reported no 
identifiable risk factors other than military service, and 
that published reports indicated that there were occasional 
inadvertent breakdowns in isolation/sterilization techniques 
during the time frame of the veteran's appendectomy in 
service that could have resulted in the transmission of blood 
borne pathogens, including hepatitis C.  Other possible risk 
factors included multi-use "air gun" vaccinations.  Dr. 
Galati indicated that he reviewed the veteran's 30-year span 
of medical records, including his service medical records.  

Finally, an opinion from Dr. C. N. Bash was to the effect 
that the veteran's only risk factor for the HCV was military 
service and that he could have been infected from the surgery 
or the jet air gun inoculation injections in service.  He 
concluded that the veteran's exposure to the hepatitis C 
virus "equally likely" came via the jet vaccine injectors, 
Southeast Asia environment, and the surgery in service.  
While Dr. Bash was not able to definitively state which of 
these three routes was the most likely route, he opined that 
it was very likely that the veteran's virus infection was 
obtained during service.  Dr. Bash indicated that he reviewed 
all of the veteran's records.  

The Board recognizes that while there is no objective 
evidence of HCV in service or until many years after 
discharge from service, the veteran's only reported risk 
factor for HCV infection was his appendectomy surgery in 
service.  The records showed that the veteran developed an 
unexplained infection subsequent to the surgery, which a 
liver specialist has opined was at least as likely as not the 
source of his infection with HCV.  While there are two 
unfavorable VA opinions to the effect that the veteran's 
hepatitis C was not related to service, neither examiner 
offered any persuasive rationale for their conclusions.  In 
fact, the most recent opinion in August 2005, indicated that 
the etiology of the veteran's hepatitis C was unknown.  Thus, 
the Board finds that the two VA opinions are of limited 
probative value.  

In contrast, the favorable opinions, particularly that of the 
gastrointestinal specialist, Dr. M., provided a rational 
explanation for the cause and affect of the surgery procedure 
and subsequent infection in service, and offered a plausible 
explanation for the etiology of the veteran's current 
hepatitis C.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the medical complexity of the facts in this case, there 
is reasonable doubt as to the etiology and exact date of 
onset of the veteran's hepatitis C.  As there is medical 
evidence of an unexplained infection from surgery in service 
and opinions relating the veteran's current hepatitis C to 
the event in service, the Board will resolve all reasonable 
doubt in favor of the veteran.  Accordingly, service 
connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


